Citation Nr: 0944336	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastroesophageal 
disease (GERD).


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1991 to 
November 1995, and from September 1999 to September 2005.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

The evidence of record shows that the Veteran's current GERD 
is related to his active military service.


CONCLUSION OF LAW

GERD was incurred during military service.  38 U.S.C.A. 
§§ 1110; 5103A, 5107 (West 2002), 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, without deciding that any error was 
committed with respect to the duty to notify or the duty to 
assist, such error was harmless and need not be further 
considered.  The RO's July 2006 letter provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Historically, the Veteran served in the Army from November 
1991 to November 1995, and from September 1999 to September 
2005.  In preparing for his separation from military service, 
the Veteran filed a claim in July 2005 seeking service 
connection for GERD.  He contends that this condition began 
during his active duty service.

The Veteran's June 1991 military entrance examination report 
is silent for any complaints, findings, or diagnoses of GERD 
or any gastrointestinal disease.  

A February 2004 service treatment record noted that the 
Veteran was referred to a gastroenterology clinic because of 
his continuing GERD symptoms notwithstanding proton-pump 
inhibitor (PPI) therapy.  The February 2004 clinic report 
noted that the Veteran's chest pain syndrome had been proven 
to be non-cardiac in etiology and was strongly suggestive of 
GERD.  The treating physician advised the Veteran to take his 
medication properly and discussed options for an 
esophagogastroduodenoscopy (EGD).  The Veteran declined an 
EGD at that time and agreed to follow up with the physician 
in 2 weeks.  

A March 2004 service treatment record noted that the Veteran 
had called the physician to inquire about if he was cleared 
for deployment to Afghanistan pending a 2 week follow-up 
appointment.  The report noted a diagnosis of GERD, but 
stated that the Veteran was cleared because the condition was 
stable on medication.  

In a July 2005 service treatment report, the Veteran 
complained of heartburn for the past 2 years.  The July 2005 
service treatment record noted that the Veteran was diagnosed 
with GERD in February 2004.  It also noted that he had been 
prescribed Prevacid for this condition, but stopped taking it 
during his deployment to Afghanistan, and the reflux 
returned.

The Veteran's July 2005 separation examination report noted 
that he was treated for GERD and that he was taking 
medications for such condition.

Following discharge from military service, a September 2005 
VA treatment record noted an assessment of GERD.  It was 
noted that this condition started prior to his deployment to 
Afghanistan and that he was currently taking Aciphex for it, 
which provided him good relief.  In October 2005, the Veteran 
visited the same VA facility for further evaluation and 
treatment of his GERD.  The treatment report noted that a 
September 2005 laboratory screening was positive for H 
Pylori.

In December 2005, the Veteran underwent a VA examination.  
The report noted the Veteran's history of having been 
diagnosed with GERD in 2003.  He reported current complaints 
of having nausea and burning chest pain.  He also reported 
that he had occasional episodes of vomiting which he 
attributed to his medication for this condition, including 
bismuth and Aciphex.  The report concluded with an assessment 
of heart burn without evidence of GERD on EGD.

A February 2006 VA treatment report noted that the Veteran 
was now on Prilosec for his GERD, which he indicated did not 
help as much as the Aciphex he had been on before.  The 
Veteran indicated that he had an EGD done a few weeks earlier 
which was negative, however, the treating physician noted the 
Veteran's history of a positive H Pylori test.  The report 
concluded with an impression of GERD, and increased the 
Veteran's prescription dosage for Prilosec.  On a routine 
follow up appointment in May 2006, an impression of GERD was 
noted again and further medication changes were discussed.

In his March 2007 notice of disagreement, the Veteran 
explained that he was unable to receive inservice EGD testing 
in early 2004 because of his operational requirements in 
preparation for combat deployment to Afghanistan.  These 
statements are consistent with the evidence of record.  

A March 2007 VA medical report indicated that the Veteran 
underwent an EGD and a biopsy in the esophagus.  The results 
of his stomach biopsy revealed mild irritation but no 
abnormal bacteria.  It also noted that the esophagus biopsies 
reflected some mild reflux changes.

In a March 2007 private medical record, Dr. M.M. opined that 
the Veteran had GERD and he was receiving the proper 
medications for its treatment.

After reviewing the evidence of record, the Board finds that 
the Veteran's current GERD can not be reasonably 
disassociated from his military service.  In making this 
decision, the Board notes that the Veteran's service 
treatment records show that he was treated for GERD symptoms 
on multiple occasions during service.  Although the Veteran 
was unable to take an EGD testing pending his deployment to 
Afghanistan, a diagnosis of GERD was noted in February 2004, 
and treatment was provided to the Veteran accordingly.  
Furthermore, despite the December 2005 VA examination finding 
that there was no evidence of GERD on EGD, medical evidence 
submitted by the Veteran subsequent to the initial 
adjudication clearly indicates that he has a current 
diagnosis of GERD.

In accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible.  Moreover, 
the medical evidence of record also shows that the Veteran 
has been treated for GERD symptoms ever since separation from 
his military service, as well as during his service.  Thus, 
continuity of symptomatology of this condition is also 
estalished in this case.

Based on the totality of the evidence, and with application 
of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has GERD which was 
incurred during his active military service.  Accordingly, 
service connection for GERD is warranted.


ORDER

Service connection for GERD is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


